Citation Nr: 0827251	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-13 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
June 1946, and from September 1950 to March 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2007). 


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.  

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).  

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004, before the RO's initial adjudication of the veteran's 
claim.  Specifically regarding VA's duty to notify, the 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to service connection for 
hearing loss and tinnitus, what evidence and/or information 
was already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO also 
provided a statement of the case (SOC) reporting the results 
of its review of the issues on appeal and the text of the 
relevant portions of the VA regulations.  

While the notification did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because these service connection claims will be 
denied, these questions are not now before the Board.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured an audiological examination in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.  

The veteran served in the Navy at the end of WWII and again 
during the Korean conflict.  He was a motor machinists mate 
whose duties involved maintenance of diesel engines and 
refrigeration equipment.  He contends that he has current 
hearing loss and tinnitus that are related to noise exposure 
experienced while on active duty.  On his application for 
service connection he indicated that these disabilities both 
began in the 1980s, and that he did not seek treatment until 
1995.  

The veteran's SMRs are of record.  A June 1946 report of his 
examination at the time of separation from his first period 
of service showed a whispered voice examination that revealed 
normal hearing acuity of 15/15.  The examination report also 
showed the results of a spoken voice test, a watch test, and 
a coin click test, all of which were normal.  The examiner 
noted that there was no disease or defect related to the 
ears.  A March 1952 examination report at the time of 
separation from his second period of service showed a 
whispered voice examination which revealed normal hearing 
acuity of 15/15, and clinical evaluation of the ears was 
found to be normal.  

The report of a VA audiological consult and hearing 
evaluation dated in February 2004 reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
60
70
LEFT
30
25
40
55
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  

The veteran was afforded a VA audiological examination in 
April 2004 specifically in connection with this claim.  The 
examiner noted the veteran's reported in-service exposure to 
noise that included loud noise from large diesel engines in 
WWII, and somewhat less noise from air conditioning 
compressors during his Korean era service.  The veteran 
denied exposure to loud noises either at work or 
recreationally since military service.  He reported that his 
hearing had become gradually worse over the years.  Though he 
underwent annual hearing tests at work after service, he 
reported that no one had ever said anything about the results 
of those tests.  He reported that he did not notice hearing 
loss until about the late 1980s, and bought hearing aids 
about 10 years after that.  The examiner noted that the date 
of manufacture of the veteran's hearing aids was in 1997.  
The veteran could not specify the onset of his tinnitus, but 
noted that it became noticeably worse in the late 1980s.  

Audiological evaluation of the veteran's hearing acuity 
reported that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
70
75
LEFT
35
25
40
65
70

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 96 percent in the left ear.  

The examiner conceded that the veteran was exposed to 
hazardous noise levels in service, especially during the WWII 
period of service.  She also noted that, while formal 
audiology testing was not conducted at the time of his 
separation from service in WWII, his discharge examination 
was unusually thorough for that era.  Normal findings were 
reported for both watch and coin tests, as well as whispered 
and spoken voice tests, indicating, in the opinion of this 
examiner, grossly normal hearing across a wide range of 
frequencies after the worst of his noise exposure.  

The examiner opined that it was not at least as likely that 
the veteran's demonstrated hearing loss and subjective 
complaints of tinnitus are etiologically related to his 
military service.  In support of this opinion, the examiner 
noted the approximately 35 years between the end of his 
second period of active duty and his first notice of hearing 
problems in the late 1980s.  The examiner also noted that the 
veteran's current hearing loss does not have the 
characteristic configuration associated with loud noise 
exposure.  It was also noted that, if it were related to the 
loud noise exposure experience in service, the hearing loss 
would have been noticed earlier.  The examiner also concluded 
that the veteran's bilateral hearing loss was more than 
likely as not attributable to subsequent health factors 
and/or presbycusis (loss of hearing due to advancing age).  
As to the veteran's tinnitus, the examiner considered its 
onset many years after noise exposure in service to be too 
remote to be attributable to that noise.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

The record does not show, and the veteran has not claimed, 
that either of his claimed disabilities became manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  Service connection on a 
presumptive basis therefore is not warranted.  

While the RO has conceded in its SOC that there was noise 
exposure in service, and the veteran's two VA audiological 
evaluations revealed that the veteran has a current hearing 
loss disability as defined by VA regulations, there is no 
medical evidence of a nexus between the in-service noise 
exposure and the veteran's current hearing loss and/or 
tinnitus.  As noted, the veteran's April 2004 audiological 
examiner opined that it was less than likely as not that the 
veteran's hearing loss and tinnitus were caused by or a 
result of military-related acoustic trauma.  This medical 
opinion is uncontradicted and therefore is persuasive-the 
greater weight of the evidence is against the veteran's 
claims.  

The Board acknowledges the veteran's contention that he has 
bilateral hearing loss and tinnitus that are related to his 
military service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion that his current hearing loss or 
tinnitus results from acoustic trauma occurring many decades 
ago as opposed to a normal consequence of aging, as suggested 
by the VA audiologist.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, 
the veteran's own assertions as to his claims of hearing loss 
and tinnitus have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran does not have hearing loss or tinnitus that is 
traceable to disease or injury incurred in or aggravated 
during active military service.


ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


